OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs, for the reasons stated in the memorandum opinion of that court.
Arguments raised by appellant in our court grounded on the manual and regulations promulgated by the board of education with the approval of the board of elections are unavailing inasmuch as the provisions of the Education Law allow for the promulgation of such regulations only to the extent that they are not inconsistent with the provisions of the Education Law (Education Law, § 2590-c, subd 6, pars [1], [32]). The latter law includes through incorporation by reference the provisions of the Election Law in which the Appellate Division rested its determination. (Education Law, § 2590-c, subd 6, par [31]).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons concur; Judge Fuchsberg taking no part.
Order affirmed, without costs, in a memorandum.